Citation Nr: 0003872	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  97-25 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 
10 percent for the residuals of an injury to the right 
sacroiliac joint.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from July 1972 to July 1975.  

In a May 1980 rating decision the RO denied entitlement to 
service connection for the residuals of a right knee injury, 
and in a January 1981 rating decision the RO denied 
entitlement to service connection for a low back disorder.  
The veteran was notified of the May 1980 and January 1981 
decisions at the times they were rendered, and did not 
appeal.  The May 1980 and January 1981 rating decisions are, 
therefore, final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. 
§ 19.153 (1980).

The veteran again claimed entitlement to service connection 
for right knee and low back disorders, and in an April 1997 
rating decision the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California, determined 
that new and material evidence had not been submitted to 
reopen the previously denied claims.  In that rating decision 
the RO also denied entitlement to a disability rating in 
excess of 10 percent for the residuals of an injury to the 
right sacroiliac joint, and denied entitlement to a 
compensable rating for the residuals of a right pubis 
fracture.

In a May 1997 statement the veteran expressed disagreement 
with the determination that new and material evidence had not 
been submitted to reopen the claim of entitlement to service 
connection for a right knee disorder.  He was provided a 
statement of the case pertaining to that issue in June 1997, 
and perfected his appeal of that issue by submitting a 
substantive appeal in July 1997.  

In the July 1997 substantive appeal he also expressed 
disagreement with the denials of increased ratings for the 
residuals of an injury to the right sacroiliac joint and a 
right pubis fracture, and the determination that new and 
material evidence had not been submitted to reopen the claim 
for service connection for a low back disorder.

The Board of Veterans' Appeals (Board) finds that the July 
1997 statement constitutes a notice of disagreement with the 
denials of increased ratings and the determination that new 
and material evidence had not been submitted pertaining to 
the low back disorder.  See Mason v. Brown, 8 Vet. App. 44 
(1995) (a statement constitutes a notice of disagreement if 
it expresses terms that can reasonably be construed as 
disagreement with a determination and a desire for appellate 
review, and the Board must determine whether a written 
communication constitutes a notice of disagreement).  During 
an October 1997 hearing the veteran withdrew his appeal on 
the issue of entitlement to a compensable rating for the 
pubis fracture, and the Board finds that that issue is not 
within its jurisdiction.  See Hamilton v. Brown, 
4 Vet. App. 528 (1993)(en banc), aff'd, 39 F.3d 1574 (Fed. 
Cir. 1994) (a notice of disagreement ceases to be effective 
if withdrawn).

In August 1998 the RO provided the veteran a supplemental 
statement of the case that included the issue of entitlement 
to an increased rating for the sacroiliac injury.  The 
veteran submitted a substantive appeal pertaining to that 
issue in October 1998, and the Board finds that the veteran 
has perfected an appeal on that issue.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.200 (1999).  The issue of 
entitlement to a disability rating in excess of 10 percent 
for the residuals of an injury to the right sacroiliac joint 
will be addressed in the remand portion of this decision.

In the October 1998 substantive appeal the veteran also 
provided arguments regarding the determination that new and 
material evidence had not been submitted to reopen the claim 
for service connection for the low back disorder.  Because 
the veteran has submitted a valid notice of disagreement and 
substantive appeal pertaining to that issue, the Board has 
jurisdiction of the issue.  See Jones v. West, 12 Vet. App. 
98 (1998) (the substantive appeal need not be filed following 
a statement of the case to establish the Board's 
jurisdiction).  

The veteran has not, however, been provided a statement of 
the case explaining the evidence considered, the relevant 
laws and regulations, and the reasons and bases for the 
determination.  This issue is, therefore, also being remanded 
to the RO for additional development and the issuance of a 
statement of the case.

Subsequent to the initiation of his appeal, the veteran's 
case file was transferred to the RO in St. Petersburg, 
Florida, because he currently resides in that area.


FINDINGS OF FACT

1.  In a May 1980 rating decision the RO denied entitlement 
to service connection for the residuals of a right knee 
injury.  The veteran was notified of that decision and did 
not appeal.

2.  The evidence submitted subsequent to the May 1980 
decision is new, in that it is not cumulative and was not 
previously considered by decision makers, and it is material 
because it bears directly and substantially on whether the 
veteran has a right knee disorder that is related to an in-
service injury, and it must be considered in order to fairly 
decide the merits of his claim.

3.  The claim of entitlement to service connection for a 
right knee disorder is not supported by competent medical 
evidence showing that the right knee disorder is related to 
an in-service disease or injury.


CONCLUSIONS OF LAW

1.  The May 1980 rating decision in which the RO denied 
entitlement to service connection for a right knee disorder 
is final, new and material evidence has been submitted, and 
the claim is reopened.  38 U.S.C. § 4005(c) (1976), 
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.104, 19.153 
(1980), 38 C.F.R. § 3.156 (1999).

2.  The claim of entitlement to service connection for a 
right knee disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for a 
right knee disorder.

Factual Background

The veteran's service medical records show that in March 
1975, while on board a ship, he fell from one deck to another 
and incurred a fractured right pubis and possible dislocation 
of the right sacroiliac joint.  The service medical records, 
including the report of the July 1975 separation examination, 
make no reference to any complaints or clinical findings 
pertaining to the right knee.

In April 1976 the veteran claimed entitlement to service 
connection for the injuries to the right pubis and sacroiliac 
joint.  He did not refer to any injury to the right knee.  He 
was provided a VA orthopedic examination in May 1976, during 
which he had no complaints pertaining to the right knee and 
examination revealed no abnormality in the knee.

A September 1976 private hospital report shows that the 
veteran's right knee gave out while he was playing football.  
An X-ray study at that time revealed that the bony structures 
were intact, the knee joint was well maintained, and the only 
abnormality was some distention in the suprapatellar bursa.  
His complaints were assessed as a knee strain.

In April 1980 the veteran claimed entitlement to service 
connection for a right knee injury, which he claimed to have 
occurred when he fell in March 1975.  

Based on the evidence shown above, in a May 1980 rating 
decision the RO denied entitlement to service connection for 
the residuals of a right knee injury on the basis that the 
service medical records were negative for any reference to a 
right knee disability.

The evidence received subsequent to the April 1980 decision 
includes VA treatment records, which show that in February 
1980 the veteran reported jumping over a guard rail three 
days previously and incurring a twisting injury to the right 
knee.  He stated that he had popping and fluid in the knee 
intermittently since 1975.  He also reported having injured 
the knee a number of times in the past, including an injury 
while playing football a year and a half previously.  His 
complaints were assessed as internal derangement of the knee, 
including a tear of the right medial meniscus.  A May 1980 VA 
hospital summary shows that he underwent arthrotomy of the 
right knee with excision of the medial and lateral menisci.  
During that hospitalization he reported that the right knee 
was injured as a result of the in-service fall in 1975.

He again complained of right knee pain and swelling in April 
1987, which was attributed to bursitis.

He was hospitalized for an unrelated disorder in January 
1997, at which time he had no physical complaints and an 
examination revealed no abnormalities in any of the 
extremities.

In his March 1997 claim the veteran stated that he was again 
having problems with his right knee, which he attributed to 
the in-service fall.  He stated that his knee problems began 
about a year after he was separated from service.

During an October 1997 hearing the veteran testified that he 
initially had problems with his right knee four or five years 
after he was separated from service.  He stated that he 
started having problems with running or putting a lot of 
weight on the knee, and that he had surgery for cartilage 
damage in the knee.  He denied having received any treatment 
for the knee from 1975 to 1980, or having injured the knee 
after his separation from service.

The veteran was provided a VA orthopedic examination in 
November 1997, which revealed limited motion of the right 
knee.  An X-ray study of the right knee showed an old 
fracture through the proximal tibia, extending to the tibial 
plateau, with compression of the medial tibial plateau, and 
degenerative changes in the knee most likely secondary to 
trauma.

Criteria

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C. § 4005(c); 38 C.F.R. §§ 3.104(a), 
19.153.  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

If the Board finds that new and material evidence has been 
submitted, it must then determine whether the reopened claim 
is well grounded based on a review of all the evidence of 
record.  Only if the claim is well grounded can the Board 
apply the third step of the analysis, which is to re-
adjudicate the claim for service connection on the merits, 
after fulfilling VA's duty to assist the veteran in 
developing the facts of the case.  See Winters v. West, 12 
Vet. App. 203 (1999).

Evidence is considered to be "new" if it was not previously 
submitted to agency decision makers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

Analysis

The evidence of record when the RO denied service connection 
for the right knee disorder in May 1980 did not include any 
evidence pertaining to knee symptoms during or since service.  
The evidence of record subsequent to the May 1980 decision 
includes a statement by the veteran that he had intermittent 
knee symptoms since 1975.  This evidence is new, because that 
assertion was not considered by decision makers when service 
connection was denied in May 1980.  The evidence is also 
material because it bears directly and substantially on 
whether the veteran's right knee disorder is related to 
service, and it provides "a more complete picture of the 
circumstances surrounding the origin of the veteran's 
injury."  Elkins, 12 Vet. App. at 209.  The Board has 
determined, therefore, that new and material evidence has 
been submitted, and the claim of entitlement to service 
connection for a right knee disorder is reopened.


II.  Whether the claim of entitlement to 
service connection for a right knee 
disorder is well grounded.

Criteria

The next question that must be resolved with regard to the 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  

An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service 
or any applicable presumptive period, evidence of post-
service continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  In addition, 
if the claim for service connection pertains to a disease 
rather than the residuals of an injury, a well-grounded claim 
can be established by evidence showing a chronic disease in 
service or during any applicable presumptive period and 
present disability from that disease.  See Savage v. Gober, 
10 Vet. App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  

A lay person is, however, competent to provide evidence of an 
observable condition during and following service.  Savage, 
10 Vet. App. at 496.  If the claimed disability relates to an 
observable disorder, lay evidence may be sufficient to show 
the incurrence of a disease or injury in service and 
continuity of the disorder following service.  

Medical evidence is required, however, to show a relationship 
between the current medical diagnosis and the continuing 
symptomatology.  See Clyburn v. West, 
12 Vet. App. 296 (1999).  In determining whether the claim is 
well grounded, the evidence is generally presumed to be 
credible.  See Arms v. West, 12 Vet. App. 188 (1999).

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  See Morton v. West, 12 
Vet. App. 477 (1999), en banc denied July 28, 1999.  VA may, 
however, dependent on the facts of the case, have a duty to 
notify him of the evidence needed to support his claim.  
38 U.S.C.A. § 5103; see also Robinette v. Brown, 8 Vet. App. 
69, 79 (1995).  The veteran has not indicated the existence 
of any evidence that, if obtained, would make his claim well 
grounded.  VA has no further obligation, therefore, to notify 
him of the evidence needed to support his claim.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

Analysis

The medical evidence shows that the veteran currently has 
degenerative joint disease of the right knee.  The Board 
finds, therefore, that the first Caluza element has been 
satisfied, in that the claim is supported by competent 
evidence of a medical diagnosis of disability.  Caluza, 7 
Vet. App. at 506.

The evidence does not show, however, that the veteran 
incurred an injury to the right knee during service, or that 
the currently diagnosed knee disorder is related to an in-
service injury.  The service medical records are silent for 
any complaints or clinical findings pertaining to the right 
knee, and the veteran has not provided lay evidence of any 
observable knee disorder during service.  Arms, 12 Vet. App. 
at 188.  He has stated that the right knee disorder, which 
was initially documented more than a year after his 
separation from service, was caused by the fall in March 
1975.  His statements are not probative of a nexus between 
the currently diagnosed disorder and an in-service injury 
because, as a lay person, he is not competent to provide 
evidence of the etiology of a medical disorder.  Grottveit, 
5 Vet. App. at 93.

The second and third Caluza elements can be satisfied by 
evidence showing that a disorder was noted during service, 
evidence of post-service continuity of symptomatology, and 
medical evidence of a nexus between the present disability 
and the post-service symptomatology.  Savage, 10 Vet. App. at 
495-497.  As previously stated, there is no "notation" of a 
right knee disorder during service.  As a lay person the 
veteran is competent to provide evidence of an observable 
disability, but internal derangement of the knee is not the 
type of disability that is subject to lay observation.  See 
Clyburn, 12 Vet. App. at 296.  In addition, the veteran has 
not submitted any competent evidence showing that his 
purported right knee symptoms following his separation from 
service are related to the currently diagnosed degenerative 
joint disease.  See Voerth v. West, 13 Vet. App. 118 (1999).  
For these reasons the Board has determined that the claim of 
entitlement to service connection for a right knee disorder 
is not well grounded.


ORDER

The veteran having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
right knee disorder, the appeal is granted to this extent.

The veteran has not submitted a well grounded claim of 
entitlement to service connection for a right knee disorder.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

During an October 1997 hearing the veteran testified that his 
VA physician told him that his current low back disability, 
which has been diagnosed as degenerative joint and disc 
disease of the lumbar spine, was caused by the fall that he 
had in service.  A medical opinion to that effect, if 
obtained, would constitute new and material evidence to 
reopen the claim for service connection for a low back 
disorder.  VA has a duty, therefore, to inform the veteran of 
the need to obtain direct evidence of that opinion.  See 
Anglin v. West, 11 Vet. App. 361 (1998) (VA has a duty to 
notify the veteran of the need to submit evidence of his 
physician having told him that his back disorder is related 
to an in-service injury); see also Costantino v. West, 12 
Vet. App. 517 (1999) (pursuant to 38 C.F.R. § 3.103, a VA 
hearings officer has a duty to notify the claimant of the 
evidence needed to prove the claim).

As previously stated, the veteran's service medical records 
show that as a result of the fall in March 1975, he incurred 
a strain of the right sacroiliac joint.  The VA examiner in 
May 1976 characterized the strain as severe.

Subsequent to the veteran's separation from service, he 
developed degenerative joint and disc disease of the 
lumbosacral spine.  The VA examiner in March 1998 found that 
the currently diagnosed lumbosacral disease was not related 
to the1975 injury.  It is not clear from the evidence of 
record, however, whether any of the low back symptoms 
reported by the veteran are caused by the service-connected 
sacroiliac strain, as opposed to the non-service connected 
degenerative joint and disc disease.  The Board finds, 
therefore, that an additional examination is required prior 
to determining the appropriate rating for the service-
connected sacroiliac injury.  See Floyd v. Brown, 9 Vet. App. 
88 (1996), appeal dismissed per curiam 9 Vet. App. 253 (1996) 
(the statutory duty to assist requires a thorough and 
contemporaneous medical examination that is sufficient to 
ascertain the current level of disability).



To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the RO for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2..  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a low back 
disorder since September 1997.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file.

3.  The veteran should be instructed to 
obtain an opinion, in writing, from his 
physician regarding the etiology of the 
degenerative joint and disc disease of 
the lumbar spine.

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of any disability 
resulting from the sacroiliac strain that 
occurred during service.  The claims file 
and a separate copy of this remand should 
be made available to and be reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination.  Any further indicated 
special studies should be conducted.  The 
examiner should conduct a thorough 
orthopedic examination of the back and 
right hip and document all 
manifestations, if any, of the residuals 
of the sacroiliac strain that occurred in 
March 1975.  


In documenting the manifestations of the 
sacroiliac strain, the examiner should 
distinguish any symptoms of disability 
that are due to the non-service connected 
degenerative joint or disc disease of the 
lumbar spine.

The examiner should determine whether the 
sacroiliac strain resulted in any 
evidence of muscle spasm, loss of lateral 
spine motion in the standing position, 
listing of the spine to one side, 
positive or negative Goldthwaite's sign, 
limitation of forward bending in the 
standing position, osteoarthritic changes 
or narrowing or irregularity of joint 
spaces, or any abnormal mobility on 
forced motion.  

The examiner should also describe any 
functional loss due to the sacroiliac 
strain, including the inability to 
perform normal working movements of the 
back or right hip with normal excursion, 
strength, speed, coordination, and 
endurance.  The examiner should also be 
asked to evaluate any functional loss due 
to pain or weakness, and to document all 
objective evidence of those symptoms.  In 
addition, the examiner should provide an 
opinion on the degree of any functional 
loss that is likely to result from a 
flare-up of symptoms or on extended use 
and not limit his/her evaluation of 
disability to a point in time when the 
symptoms are quiescent.  The examiner 
should also document, to the extent 
possible, the frequency and duration of 
exacerbations of symptoms.  





The examiner should also be asked to 
provide an opinion on whether the 
veteran's complaints of pain and any 
demonstrated limitation of motion are 
supported by the objective evidence of 
sacroiliac pathology.  The examiner 
should provide the rationale for all 
opinions given.

5.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examination and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of whether 
new and material evidence has been 
submitted to reopen the claim of 
entitlement to service connection for a 
low back disorder, and the issue of 
entitlement to an increased rating for 
the residuals of a right sacroiliac 
injury.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case that includes all of the relevant 
evidence, laws and regulations, and reasons and bases for the 
determination that new and material evidence pertaining to 
the claim for service connection for the low back disorder 
was not submitted.  The veteran and his representative should 
then be given a reasonable period of time for a response.  

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 



